EXHIBIT 10.2
 
TRADEMARKS AND LETTERS PATENT SECURITY AGREEMENT
 
This Trademarks and Letters Patent Security Agreement (“Agreement”) made this
11th day of March, 2010, by and between CAS MEDICAL SYSTEMS, INC., a Delaware
corporation with its chief executive office at 44 East Industrial Road,
Branford, CT  06405 (“Grantor” or “Borrower”) and NEWALLIANCE BANK, with a place
of business at 195 Church Street, New Haven, CT  06510 (“Grantee” or “Lender” or
“Bank”).


WHEREAS, Lender is entering into or has entered into a Third Modification
Agreement with Borrower dated of even date herewith (“Third Modification”)
modifying a Revolving Loan to Borrower evidenced by a Commercial Revolving
Promissory Note  from Borrower to Lender dated February 11, 2008 in the
principal amount of ten million dollars, as modified by a Debt Modification
Agreement (the “First Modification”) from Borrower dated December 31, 2008, and
as further modified by a Second Modification Agreement executed April 3, 2009 by
Borrower (the “Second Modification”) reducing the maximum principal amount of
the Revolving Loan to five million dollars (said Commercial Revolving Promissory
Note, as modified by the First Modification, Second Modification and Third
Modification, and as the same may be further amended and/or restated from time
to time, herein called the "Note" and the loan evidenced by the Note, herein
called the “Loan,” and the First Modification, the Second Modification and the
Third Modification shall sometimes herein collectively be called the
“Modification”);


WHEREAS, the Loan was made pursuant to a Commercial Loan Agreement between
Borrower and Lender dated February 11, 2008, as modified by the First
Modification, the Second Modification and the Third Modification (as the same
may be further amended and /or restated from time to time, herein called the
“Loan Agreement”);


WHEREAS, Lender has a security interest in substantially all assets of Borrower
pursuant to a Security Agreement between Borrower and Lender dated February 11,
2008, as the same may be amended by the Modification  (as the same may be
further amended and/or restated from time to time, herein called the “Security
Agreement”);


WHEREAS, Borrower is the record owner of:  (i) the trademarks and letters patent
of the United States listed on Schedule A annexed hereto and incorporated herein
(the "Trademarks" and the "Letters Patent" respectively, which terms shall also
include any applications therefor set forth on Schedule A), which Trademarks and
Letters Patent are registered in the United States Patent and Trademark Office,
and (ii) the inventions described and claimed in the Letters Patent; and


WHEREAS, pursuant to the Third Modification, Borrower is hereby granting Lender
a security interest in the Trademarks and the Letters Patent on the terms set
forth herein.


NOW, THEREFORE, in consideration of the Lender’s execution of the Third
Modification, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------


1.           To secure the complete and timely satisfaction, payment and
performance of all of the “Obligations,” as hereafter defined, of Borrower to
Lender, Borrower does hereby assign, transfer and convey to Lender, and grant to
Lender a security interest in and mortgage to, all of Borrower's right, title
and interest in, to and under the following property, in each case whether now
or hereafter existing or arising or in which Debtor now has or hereafter owns,
acquires or develops an interest and wherever located (collectively, the
"Collateral"):


the Trademarks and the Letters Patent,  together with and including, without
limitation, the good will of the business to which each of the Trademarks
relates, all proceeds of the Trademarks and the Letters Patent (such as, by way
of example, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions, continuations, renewals,
extensions and continuations-in-part thereof.


The term “Obligations” as used herein shall mean all liabilities, obligations,
indebtedness, duties, covenants and guaranties now or hereafter owing from the
Borrower to the Lender of whatever kind or nature, whether or not contemplated
at the time of this Agreement, whether direct or indirect, absolute or
contingent or due or to become due, including all obligations of the Borrower,
actual or contingent, in respect of letters of credit or banker's acceptances
issued by the Lender for the account of or guaranteed by the Borrower and all
obligations of any partnership or joint venture as to which Borrower is or may
become personally liable (the "Obligations", which term shall also include,
without limitation, all accrued interest and costs, including reasonable
attorney's fees, costs and expenses relating to the appraisal and/or valuation
of assets and all costs and expenses incurred or paid by the Lender in
exercising, preserving, defending, enforcing, collecting, administrating or
protecting any of its rights under the Obligations or hereunder or with respect
to the Collateral or in any litigation arising out of the transactions evidenced
by the Obligations). The Lender shall have the unrestricted right from time to
time to apply (or to change any application already made) the proceeds of any of
the Collateral to any Obligations in such manner and such order of priority as
the Lender, in its sole discretion, may determine.
The Obligations shall include, without limitation, all agreements evidencing,
securing or relating to the Obligations, including without limitation, the Note,
the Loan Agreement and the Security Agreement.  The Note, the Loan
Agreement,  the Security Agreement and all present and future agreements which
now or hereafter secure, relate to, or evidence the Obligations or any guaranty
thereof shall sometimes collectively be called the “Loan Documents”),


2.           Borrower covenants and warrants that, except as set forth on
Schedule B attached hereto and incorporated herein:


a.           The Trademarks and the Letters Patent are subsisting and have not
been adjudged invalid or unenforceable, in whole or in part;


b.           Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to the Collateral, free and clear
of any liens, charges and encumbrances, including, without limitation, pledges,
assignments, registered user agreements, licenses, shop rights and covenants by
Borrower not to sue third persons;


- 2 -

--------------------------------------------------------------------------------


c.           Borrower has the unqualified right to enter into this Agreement and
perform its terms;


d.           To the best of Borrower’s knowledge, no claim has been made that
the use of any of the Trademarks does or may violate the rights of any third
person;


e.           Borrower will continue to use for the duration of this Agreement
proper statutory notice in connection with its use of the Trademarks; and


f.           Borrower will continue to use for the duration of this Agreement
consistent standards of quality in its manufacture of products sold under the
Trademarks.


3.           Borrower hereby grants to Lender and its employees and agents the
right to visit Borrower's plants and facilities which manufacture, inspect or
store products sold under any of the Trademarks, and to inspect the products and
quality control records relating thereto at reasonable times during regular
business hours and at Lender’s sole expense. Borrower shall do any and all acts
reasonably required by Lender to ensure Borrower's compliance with Paragraphs 2e
and 2f above.


4.           Borrower agrees that until final nonvoidable payment in full and
satisfaction of the Obligations and termination of any right of Borrower to
obtain or obligation of the Lender to make any loans or advances or other
financial accommodations to or for the benefit of the Borrower, Borrower will
not, except as set forth on Schedule B, sell, transfer, encumber, assign or
grant licenses or sublicenses with respect to the Collateral, without Lender's
prior written consent.


5.           If before the final nonvoidable payment in full and satisfaction of
the Obligations or the termination of any right of Borrower to obtain or
obligation of the Lender to make any loans or advances or other financial
accommodations to or for the benefit of the Borrower,  Borrower shall obtain
rights to any new trademarks or patentable inventions, or become entitled to the
benefit of any patent application or patent for any reissue, division,
continuation, renewal, extension or continuation-in-part of any Patent or any
improvement on any Patent, the provisions of Paragraph 1 hereof shall
automatically apply thereto and Borrower shall give to Lender prompt notice
thereof in writing hereof.


6.           Borrower authorizes Lender to modify this Agreement by amending
Schedule A to include any future patents and patent applications which are
Letters Patent under Paragraphs 1 or 5 hereof or to include any future
trademarks which are Trademarks under Paragraphs 1 or 5 hereof.


7.           If a default or an Event of Default (as defined in any of the Loan
Documents) shall occur, or demand for payment under any of the Loan Documents
shall be made, Lender shall have, in addition to all other rights and remedies
given it by this Agreement, those allowed by law and the rights and remedies of
a secured party under the Uniform Commercial Code as enacted in any jurisdiction
in which the Collateral may be located and, without limiting the generality of
the foregoing, the Borrower may immediately, without demand of performance and
without other notice (except as set forth next below) or demand whatsoever to
Borrower, all of which are hereby
 
- 3 -

--------------------------------------------------------------------------------


expressly waived, and without advertisement, sell at public or private sale or
otherwise realize upon, in Connecticut or elsewhere, the whole or from time to
time any part of the Collateral, or any interest which Borrower may have
therein, and after deducting from the proceeds of sale or other disposition of
the Collateral all expenses (including all reasonable expenses for brokers' fees
and legal services), shall apply the residue of such proceeds toward the payment
of the Obligations.  Any remainder of the proceeds after payment in full of the
Obligations shall be paid over to Borrower.  Notice of any sale or other
disposition of the Collateral shall be given to Borrower at least five (5) days
before the time of any intended public or private sale or other disposition of
the Collateral, which Borrower hereby agrees shall be reasonable notice of such
sale or other disposition.  At any such sale or other disposition, Lender or any
holder of any note may, to the extent permissible under applicable law, purchase
the whole or any part of the Collateral sold, free from any right of redemption
on the part of Borrower, which right is hereby waived and released. Without
limiting the foregoing, Borrower hereby grants to Lender the exclusive,
royalty-free, nontransferable right and license to make, have made, use and sell
the goods covered by the Trademarks and the inventions disclosed and claimed in
the Letters Patent and to use the Trademarks on and in connection with goods of
the Borrower, said right and license to be exercised by Lender, upon or after
the occurrence of a default or an Event of Default (as defined in any of the
Loan Documents) under, or demand for payment of any of the Loan Documents.


8.           Borrower assumes all responsibility and liability arising from the
use of the Trademarks and the Letters Patent and Borrower hereby indemnifies,
defends and holds Lender harmless from and against any claim, suit, loss, damage
or expense (including reasonable attorneys fees) arising out of (i) any alleged
defect in any product manufactured, promoted or sold by Borrower under any of
the Letters Patent or bearing any of the Trademarks, or (ii) the manufacture,
promotion, labeling, sale or advertisement of any such product by Borrower.


9.           Any and all out-of-pocket fees, costs and expenses, of whatever
kind or nature, including reasonable attorneys' fees and legal expenses,
incurred by Lender in connection with (i) the preparation of this Agreement and
all other documents relating hereto and to the consummation of this transaction,
(ii) the filing or recording of any documents (including all taxes in connection
therewith) in public offices, (iii) the payment or discharge of any taxes,
counsel fees, maintenance fees or encumbrances, (iv) defending or prosecuting
any actions or proceedings arising out of or related to the Collateral, or (v)
otherwise protecting, maintaining or preserving the Collateral, shall be borne
and paid by Borrower on demand by Lender and until so paid shall be added to the
principal amount of the Obligations and shall bear interest at the rate in
effect under the Note, after an Event of Default, as defined in the Note.


10.  Except as set forth on Schedule B attached hereto and incorporated
herein,  the Borrower shall have the duty to do all acts necessary or desirable
to preserve and maintain all rights in the Trademarks, the Letters Patent and
any patent or trademark applications.  Any expenses incurred in connection with
such applications shall be borne by Borrower.
 
 
11.           Upon the failure or inability of Borrower to take actions required
under Paragraph 10 above, Lender shall have the right, but shall in no way be
obligated, to bring suit in its own name to enforce or protect either the
Trademarks or the Letters Patent and any license thereunder, in which event
Borrower shall at the request of Lender do any and all lawful acts and execute
any and all proper documents required by Lender in aid of such enforcement and
Borrower shall promptly, upon demand, reimburse and indemnify Lender for all
costs and expenses incurred by Lender in the exercise of its rights hereunder.


- 4 -

--------------------------------------------------------------------------------


12.           Borrower hereby appoints Lender (and authorizes and empowers
Lender to make, constitute and appoint any officer or agent of Lender as Lender
may select, in its exclusive discretion) as Borrower's true and lawful
attorney-in-fact, with the power to endorse Borrower's name on all applications,
documents, papers and instruments necessary for Lender to use the Trademarks and
the Letters Patent in accordance with the terms set forth herein, or if a
default or an Event of Default (as defined in any of the Loan Documents) under,
or demand for payment of any of the Loan Documents, shall have occurred, to
grant or issue any exclusive or nonexclusive license under the Trademarks or the
Letters Patent to anyone else, or necessary for Lender to assign, pledge, convey
or otherwise transfer title in or dispose of the Collateral or any other
collateral for any of the Obligations, to anyone else.  Borrower hereby ratifies
all that such attorney shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest and shall be
irrevocable for the life of this Agreement.


13.           No course of dealing between Borrower and Lender, nor any failure
to exercise, nor any delay in exercising, on the part of Lender, any right,
power or privilege hereunder or under the Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.


14.           In the event of a conflict between the terms hereof and of the
Security Agreement the terms of the Security Agreement shall govern; provided
however that all of Lender's rights and remedies with respect to the Trademarks
and the Letters Patent, whether established hereby or by the Loan Documents, or
by any other agreements or by law, shall be cumulative and may be exercised
singularly or concurrently.


15.           The provisions of this Agreement are severable, and if any clause
or provision hereof shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision of this Agreement in any jurisdiction.


16.           This Agreement is subject to modification only by a writing signed
by the parties, except as provided in Paragraph 6 hereof.  This Agreement may be
executed in multiple counterparts.


17.           The Borrower hereby represents, covenants and agrees that the
transaction of which this Agreement forms a part is a “commercial transaction”
as defined by the Statutes of the State of Connecticut.


THE BORROWER HEREBY WAIVES ALL OF ITS RIGHTS TO NOTICE AND PRIOR COURT HEARING
OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTION 52-278a ET SEQ.,  AS
AMENDED, OR UNDER ANY OTHER STATE OR FEDERAL LAW IN CONNECTION WITH ANY AND ALL
PREJUDGMENT REMEDIES WHICH THE LENDER MAY EMPLOY TO ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, AS WELL AS ITS RIGHT TO
REQUEST THAT LENDER POST A BOND IN CONNECTION WITH ANY SUCH PREJUDGMENT REMEDY.
MORE SPECIFICALLY, THE BORROWER ACKNOWLEDGES THAT LENDER'S ATTORNEY MAY,
PURSUANT TO CONNECTICUT GENERAL STATUTES, SECTION 52-278f, AS AMENDED, ISSUE A
WRIT FOR A PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.


- 5 -

--------------------------------------------------------------------------------


THE BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT IN WHICH AN ACTION MAY BE
COMMENCED ARISING OUT OF THIS AGREEMENT OR ANY AGREEMENT THEREOF OR OUT OF THE
LOAN DOCUMENTS OR BY REASON OF ANY OTHER CAUSE OR DISPUTE BETWEEN THE BORROWER
AND THE LENDER.


THE BORROWER HEREBY FURTHER AGREES THAT THE FOLLOWING COURTS:


STATE COURT - ANY STATE OR LOCAL COURT OF THE STATE OF CONNECTICUT.


FEDERAL COURT - UNITED STATES DISTRICT COURT FOR THE DISTRICT OF CONNECTICUT.


OR AT THE OPTION OF THE LENDER, ANY COURT IN WHICH THE LENDER SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE BORROWER AND THE LENDER PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR TO ANY MATTER ARISING IN CONNECTION WITH THIS
AGREEMENT.  THE BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS, HEREBY
WAIVING PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS, MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE BORROWER AT THE ADDRESS SET FORTH HEREIN. THE EXCLUSIVE CHOICE
OF FORUM SET FORTH HEREIN SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY
JUDGMENT OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS NOTE TO
ENFORCE THE SAME IN ANY APPROPRIATE JURISDICTION.


 
 

 
- 6 -

--------------------------------------------------------------------------------


18.           The benefits and burdens of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties.


19.           The validity and interpretation of this Agreement and the rights
and obligations of the parties shall be governed by the laws of the State of
Connecticut. The recitals are incorporated herein.


20.           This Agreement is made in order to grant Lender a security
interest in the Collateral including the property set forth on Schedule A
annexed hereto, and upon final nonvoidable payment in full and satisfaction of
the Obligations secured hereby and termination of any right of Borrower to
obtain, or obligation of the Lender to make, any loans or advances or other
financial accommodation to or for the benefit of the Borrower, this Agreement
shall be void and of no further effect.


WITNESS the execution hereof under seal as of the day and year first above
written.
 
 

WITNESS:     Borrower:         CAS MEDICAL SYSTEMS, INC.            
/s/ Christian M. McNamara
   
/s/ Jeffery A. Baird
 
Christian M. McNamara
   
Jeffery A. Baird
 
 
   
Its: Chief Financial Officer
        Duly Authorized   /s/ Judy K. Weinstein         Judy K. Weinstein      
           

 


 

    Lender:         NEWALLIANCE BANK            
/s/ Christian M. McNamara
   
/s/ Dante S. Fazzina
 
Christian M. McNamara
   
Dante S. Fazzina
 
 
   
Its Vice President
        Duly Authorized   /s/ Judy K. Weinstein         Judy K. Weinstein      
           

 
 
 




- 7 -

--------------------------------------------------------------------------------












STATE OF CONNECTICUT                    )
      ) ss.:  New Haven
COUNTY OF NEW HAVEN                    )


The foregoing instrument was acknowledged before me this 11th day of March,
2010, by  Jeffery A. Baird, the Chief Financial Officer of CAS MEDICAL SYSTEMS,
INC., a Delaware corporation, on behalf of said corporation.




 /s/ Lisa R. Barbour                       
Notary Public
My commission expires:  September 30, 2010






STATE OF CONNECTICUT                    )
      ) ss.:  New Haven
COUNTY OF NEW HAVEN                     )


The foregoing instrument was acknowledged before me this 11th day of March,
2010, by Dante S. Fazzina, the Vice President of NewAlliance Bank, on behalf of
NewAlliance Bank.




 /s/ Lisa R. Barbour                          
Notary Public
My commission expires:  September 30, 2010
 

 
- 8 -

--------------------------------------------------------------------------------


SCHEDULE A
TO TRADEMARKS AND LETTERS PATENT COLLATERAL SECURITY AGREEMENT


List of Trademarks and Letters Patent


Trademarks


Trademark
U.S. Reg. No.
Date of Reg.
Goods
       
FOR EVERY LIFE AND BREATH SITUATION
3,230,335
4/17/2007
Medical apparatus, namely apparatus for monitoring patient ventilation and
oxygenation in Int’l Class 10
       
CAS EXPRESS
3,566,265
1/27/2009
Operating system software sold as an integral component of apnea detection
apparatuses in Int’l Class 10
       
MAXNIBP
2,801,249
12/30/2009
Non-invasive blood pressure measurement apparatuses in Int’l Class 10
       
SAFE-CUFF
2,628,279
10/1/2002
Blood pressure cuffs in Int’l Class 10
       
CAS
2,642,539
10/29/2002
Medical devices, namely electronic respiratory monitoring apparatus for
detecting sleep apnea in Int’l Class 10
       
TUFF CUFF
1,597,307
5/22/1990
Blood pressure cuffs in Int’l Class 10
       
CAS
1,560,705
10/17/1989
Medical equipment, namely, limb boards; automatic blood pressure measuring
units; blood pressure cuffs; and medical electrodes in Int’l Class 10
       
NEO GUARD & design
1,548,156
7/18/1989
Limb immobilizing support boards for holding limb straight during intravenous
feeding in Int’l Class 10
       
KLEAR-TRACE
1,641,987
4/23/1991
Medical electrodes in Int’l Class 10
       
Design
1,642,696
4/30/1991
Adhesive patches used to secure a temperature probe to a patient in Int’l Class
10

 
- 9 -

--------------------------------------------------------------------------------


SCHEDULE A
TO TRADEMARKS AND LETTERS PATENT COLLATERAL SECURITY AGREEMENT


List of Trademarks and Letters Patent


Trademarks


Trademark
U.S. Reg. No.
Date of Reg.
Goods

 
ULTRACHECK
2,292,982
11/16/1999
Blood pressure cuffs in Int’l Class 10
       
UNI-FUSOR
1,583,534
2/20/1990
Air pressure infusion cuff portion of medical apparatus which administers blood
and other fluids in Int’l Class 10
       
CASMED
3,226,586
4/10/2007
Medical apparatus, namely diagnostic lasers for use in measuring clinical
parameters, automated blood pressure monitoring apparatus, apnea detection
apparatus, blood pressure cuffs, limb boards, blood oxygenation monitoring
apparatus, vital signs monitors, non-invasive blood pressure apparatus, and
pressure infusor cuffs in Int’l Class 10
       
FOR WHAT'S VITAL
3,281,295
8/21/2007
Medical apparatus, namely diagnostic lasers for use in measuring clinical
parameters, automated blood pressure monitoring apparatus, apnea detection
apparatus, blood pressure cuffs, limb boards, blood oxygenation monitoring
apparatus, vital signs monitors, non-invasive blood pressure apparatus, and
pressure infusor cuffs in Int’l Class 10
       
FORE-SIGHT
3,313,195
3/3/2006
Medical apparatus, namely, cerebral oximeter for non-invasive patient monitoring
in Int’l Class 10
       
SOFTCHECK
3,315,409
10/23/2007
Blood pressure cuffs in Int’l Class 10
       
LASER-SIGHT
3,344,769
11/27/2007
Medical apparatus, namely diagnostic lasers for use in non-invasive measurement
and monitoring of oxygen saturation in a patient’s blood stream in Int’l Class
10
       
MOTHERBABY & design
3,505,745
9/23/2008
Maternal and fetal monitors, namely, fetal heart rate monitors, maternal uterine
activity monitors, and maternal blood pressure monitors; neonatal infant health
products for medical use, namely, infant apnea detection monitors, blood
pressure cuffs, electrodes, limb boards, adhesive patches used to secure a
temperature probe to a patient, and temperature probes in Int’l Class 10

 
 
 
- 10 -

--------------------------------------------------------------------------------



       
Motherbaby & design
3,544,003
12/9/2008
Maternal and fetal monitors, namely, fetal heart rate monitors, maternal uterine
activity monitors, and maternal blood pressure monitors; neonatal infant health
products for medical use, namely, infant apnea detection monitors, blood
pressure cuffs, electrodes, arm boards, adhesive patches used to secure a
temperature probe to a patient, and temperature probes in Int’l Class 10
       
S & design
1,592,883
4/24/1990
Medical apparatus, namely, pumps for administration of blood and fluid, and
accessory parts therefor in Int’l Class 10
       
STATCORP
1,868,858
12/20/1994
Medical devices; namely, pressure manifolds and pressure gauges for use in the
rapid infusion of fluids into the body; infusion cuffs; blood filters; blood
administration sets consisting of blood filters, tubing, and blood flow
measurement and control equipment; and air bladders, tubing and air regulators
for rapid infusion of fluids into the body in Int’l Class 10.
       
COOL-LIGHT
3,735,396
1/5/2010
Medical apparatus, namely, diagnostic laser systems for use in non-invasive
measurement and monitoring of oxygen saturation in a patient’s blood in Int’l
Class 10

 
 
 
 
 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------



       
EDENTREND
1,600,609
6/12/1990
Add-on data storage units for use with apnea monitors, and computer software for
processing such data
       
TUFF CUFF AND DESIGN
1,598,432
5/29/1990
Blood pressure cuffs
       
PREMIE NESTIE
2,353,247
5/30/2000
Medical apparatus, namely, a premature infant positioning aide and accessories
therefore
       
Miscellaneous Design
1,550,855
8/8/1989
Limb immobilizing support boards for holding limbs straight during intravenous
feeding; automatic blood pressure measuring devices; blood pressure cuffs; and
medical electrodes
       
HOLD-TIGHT
3,731,738
12/29/2009
Hydrogel adhesive strips for attaching non-adhesive medical sensors to the body
in Int’l Class 10





Patents
 

Patents U.S. Reg. No. Issue Date Expiration Date        
METHOD FOR NON-INVASIVE
6,456,862 B2
9/24/2002
4/30/2021
SPECTROPHOTOMETRIC BLOOD
     
OXYGENATION MONITORING
             
METHOD FOR
7,072,701
7/4/2006
1/25/2024
SPECTROPHOTOMETRIC
     
BLOOD OXYGENATION MONITORING
             
LASER DIODE OPTICAL
7,047,054
5/16/2006
11/4/2019
TRANSDUCER ASSEMBLY FOR
     
NON-INVASIVE SPECTROPHOTOMETRIC
     
BLOOD OXYGENATION
             
LASER DIODE OPTICAL
7,313,427
12/25/2007
11/4/2019
TRANSDUCER ASSEMBLY FOR
     
NON-INVASIVE
     
SPECTROPHOTOMETRIC BLOOD
     
OXYGENATION
             
AUTOMATIC BLOOD PRESSURE
5,220,502
6/15/1993
10/10/2010
MEASURING DEVICE AND
     
METHOD WITH CUFF SIZE
     
DETERMINATION
             
APNEA DETECTOR WITH
6,537,228
3/25/2003
6/17/2019
ARTIFACT
     
REJECTION
     

 
- 12 -

--------------------------------------------------------------------------------


Pending Trademark Applications


App No.
Filing Date
Mark
     
77/594,820
10/17/2008
LIMBOARD




Pending Patent Applications


Serial No.
Filing Date
Title
     
11/376,894
3/16/2006
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING
     
11/914,074
11/09/2007
IMPROVED METHOD FOR
   
SPECTROPHOTOMETRIC BLOOD OXYGENATION MONITORING
     
12/092,778
5/06/2008
CALIBRATION DEVICE FOR A
   
SPECTROPHOTOMETRIC SYSTEM
     
12/096,132
6/04/2008
INDICATORS FOR A
   
SPECTROPHOTOMETRIC SYSTEM
     
12/090,671
4/18/2008
METHOD AND APPARATUS FOR
   
SPECTROPHOTOMETRIC BASED OXIMETRY
     
12/097,438
6/13/2008
STABILIZED MULTI-WAVELENGTH LASER
   
SYSTEM FOR NON-INVASIVE SPECTROPHOTOMETRIC MONITORING
     
12/514,955
5/14/2009
APPARATUS FOR SPECTROPHOTOMETRIC
   
BASED OXIMETRY
     
12/248,556
10/09/2008
NIRS SENSOR MOUNTING APPARATUS
     
12/574,412
10/06/2009
METHOD AND APPARATUS FOR
   
DETERMINING CEREBRAL DESATURATION IN PATIENTS UNDERGOING
     
12/607,648
10/28/2009
METHOD AND APPARATUS FOR
   
SPECTROPHOTOMETRIC BASED OXIMETRY OF SPINAL TISSUE
     
61/224,689
7/10/2009
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING OF THE LOWER GASTROINTESTINAL TRACT
     

 
- 13 -

--------------------------------------------------------------------------------


61/261,563
11/16/2009
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING OF THE LOWER GASTROINTESTINAL TRACT
     
61/262,419
11/18/2009
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING OF THE LOWER GASTROINTESTINAL TRACT
     
61/306,200
2/19/2010
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING OF THE LOWER GASTROINTESTINAL TRACT
     
61/226,161
7/16/2009
IMPLEMENTATION OF DIGITAL SENSOR
   
ID FOR NIRS MONITOR
     
61/264,080
11/24/2009
METHOD FOR SPECTROPHOTOMETRIC
   
BLOOD OXYGENATION MONITORING

 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------


Schedule B exceptions
 
 
 
SCHEDULE B


The National Institutes of Health (NIH), U.S. Department of Health and Human
Services (DHHS) has government purposes rights with respect to patents 6,456,862
B2 and 7047054.


Renewal for trademarks 1,598,432, 2,353,247 and 1,550,855 is due in May
2010.  The Borrower will not be renewing these marks.













